internal_revenue_service department of the treasury index numbers 2601-dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-109451-99 date date legend decedent trust state dear this is in response to your letter dated date and prior correspondence submitted by your authorized representatives in which you requested a ruling concerning the application of sec_2601 of the internal_revenue_code decedent died in unmarried with no issue decedent had been under a guardianship of her person and estate since the age of and was adjudged incompetent in when she reached the age of majority in date decedent’s guardian petitioned the appropriate state court to create a revocable_trust trust for the lifetime benefit of decedent the petition was finally approved in date and the trust was established date the trust provides that on the decedent’s death the residue is to be distributed to the decedent’s living nieces and nephews and if a niece or nephew is not living then per stirpes to their issue except for one item noted below the trust dispositive provisions followed the law of intestate_succession of state that would otherwise have applied to decedent’s property at death the trust provided for a dollar_figure distribution to decedent’s companion a nonfamily member as noted the decedent died in still under a guardianship you have requested a ruling that transfers under trust occuring by reason of decedent’s death are exempt from the generation-skipping_transfer_tax pursuant to b c of p l as amended and sec_26_2601-1 of the generation-skipping_transfer_tax regulations sec_2601 of the code imposes a tax on every generation-skipping_transfer plr-109451-99 under a of the tax_reform_act_of_1986 the gst tax generally applies to any generation-skipping_transfer made after date the date the statute was enacted however under b c of the act the tax does not apply to any generation skipping transfer i under a_trust to the extent such trust consists of property included in the gross_estate of a decedent other than property transferred by the decedent during his life after the date of the enactment of this act or reinvestments thereof or ii which is a direct_skip which occurs by reason of the death of any decedent but only if such decedent was on the date of the enactment of this act date under a mental_disability to change the disposition of his property and did not regain his competence to dispose_of such property before the date of his death sec_26_2601-1 provides in part that if an individual was under a mental_disability to change the disposition of his or her property continuously from date until the date of his or her death the provisions of chapter do not apply to any generation-skipping_transfer a under a_trust as described in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual other than property transferred by or on behalf of the individual during the individual’s life after date or b which is a direct_skip other than a direct_skip from a_trust that occurs by reason of the death of the individual these regulations were issued as temporary regulations on date in the present case the decedent was under a mental_disability to change the disposition of her property continuously from date until her death the decedent’s guardian petitioned the appropriate court to establish the trust in date and the petition was approved in date prior to the establishment of trust the decedent’s property would have passed on her death pursuant to the state law of intestate_succession under the terms of trust with the exception of one relatively minor distribution the decedent’s property passed in the same manner as it would have passed prior to the establishment of the trust accordingly notwithstanding that plr-109451-99 trust was established on date since the decedent could not change the disposition of her property after date and the establishment of the revocable_trust did not otherwise alter the dispositive scheme that had been in place prior to the establishment of the trust we conclude that the transfers under trust occurring by reason of the decedent’s death are exempt from the generation-skipping_transfer_tax pursuant b c of p l as amended and sec_26_2601-1 of the generation-skipping tax regulations except as we have ruled under the cited provisions of the code we express no opinion about the tax consequences of the proposed transaction under those provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george l masnik chief branch enclosure copy for purposes
